Citation Nr: 1019284	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cold weather injury, 
bilateral upper extremities, claimed as cold injuries to both 
hands.  


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

The Veteran has not been diagnosed with any hand disability.


CONCLUSION OF LAW

A hand disability was not incurred in or caused by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in May 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  It also included information on how 
disability ratings and effective dates are assigned.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran was afforded VA 
examinations in June 1998, August 2007, and September 2007.  
A Veteran's Health Administration opinion dated in December 
2009 has been associated with the file.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in 
service is not fatal to a claim for service connection.  When 
a Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks service connection for residuals of cold 
injuries to his bilateral upper extremities.  He contends 
that he had frostbite in his hands during service which 
caused a current disability.

Service treatment records reveal that he was treated for cold 
weather injuries to his lower extremities in March 1982.  The 
examiners findings were limited to the lower extremities.  A 
note dated in April 1982 referenced the Veteran's frost bite 
in his feet.  Later that month it was also noted that the 
Veteran had hyperhidrosis in his feet.  Treatment for the 
Veteran's feet continued in May 1982.

The Veteran had a VA examination for cold injuries in June 
1998.  The Veteran reported experiencing cold injuries during 
a training exercise in March 1982.  He stated that he was 
hospitalized and then put on profile for three months prior 
to being discharged from the Army.  Upon examination the 
Veteran's hands had full strength and showed no 
abnormalities.  The examiner stated that the Veteran had a 
history of frostbite to the tip of his fingers and both feet 
that required hospitalization.  The examiner did not state 
whether he reviewed the claims file.

The Veteran was afforded a VA examination in August 2007.  
The examiner reviewed the Veteran's claims file.  The Veteran 
reported that the cold injury occurred during a training 
exercise in 1982.  The Veteran reported pain in his hands, 
especially during cold weather.  Upon exposure to cold, the 
Veteran's fingertips feel especially numb, tingly, and become 
pale and swollen.  He prefers to stay indoors due to his 
injury.  

Upon examination the Veteran had evidence of hyperhidrosis in 
his hands.  There was no ulceration, evidence of any fungal 
or other skin infections, or scars.  The Veteran's nails were 
normal.  The Veteran's sensation to pinprick and light touch 
was intact and there was no evidence of any motor weakness or 
atrophy.  The Veteran had normal range of motion in the 
fingers and wrists.  The Veteran had diminished hair growth 
in his upper extremities.  X-rays were conducted and the 
Veteran's right hand joint spaces were normally maintained.  
There was no erosion of the tufts or dystrophic calcification 
to confirm the suspected cold injury.  On the left hand there 
was a small osteophyte on the distal first metacarpal.  The 
Veteran's bones and other soft tissues were otherwise normal.  
The examiner's impression was that the Veteran had cold 
injuries to both hands and feet.

The Veteran was afforded another VA examination in September 
2007 with the examiner who conducted the August 2007 
examination.  The examiner stated that it was obvious the 
Veteran had sustained a cold injury to both feet.  The 
examiner also stated that the Veteran was having Reynaud-type 
symptoms in the upper extremities which may or may not be the 
result of a cold injury.  The report goes on to say that 
because some of the Veteran's treatment history reveals a 
history of cold injury, and other records do not, it was 
difficult to resolve the issue of whether or not the Veteran 
had a cold injury to his hands without resorting to 
speculation.

A VA orthopedic surgeon submitted a letter dated in December 
2009 reviewing the Veteran's condition.  The doctor reviewed 
the claims file and stated that there was no evidence or 
abnormalities of the Veteran's hands.  The doctor went on to 
state that the claim that the Veteran had a residual of a 
cold injury to the upper extremities seemed to be based on 
the diagnosis of Reynaud's Phenomenon.  However, this 
diagnosis was made by nurse practitioner based on the 
Veteran's report of his symptoms and not based on actual 
physical findings or more advanced testing.  The doctor 
stated that the nurse likely did not have sufficient training 
or experience to provide a definitive diagnosis for such an 
uncommon condition.  The doctor was of the opinion that it 
would require a practioner with advanced training to identify 
changes in the Veteran's hands during appropriate testing.  
There was no evidence of laboratory studies or other criteria 
that would be used by an experienced rheumatologist to 
determine if the correct diagnosis was primary or secondary 
Reynaud's Phenomenon.  He went on to state that he could not 
find any convincing evidence in the claims file that the 
Veteran had a cold injury in his upper extremities.  The 
doctor also stated that diagnosis and treatment of such 
disorders is not usually done by someone with his training, 
but that he additional training which gave him more 
experience with the condition that the average orthopedic 
surgeon.   

In light of the evidence the Veteran is not entitled to 
service connection for cold injuries in his hands.  The 
record fails to support his contentions that he suffered cold 
weather injuries to his hands in service, or that any such 
injuries cause him to suffer from a current disability.

The Veteran has documented treatment in service for cold 
weather injuries to his feet.  He was hospitalized for a 
period and then given three months of restricted duty.  
During this period where he was frequently receiving 
treatment for his feet, there is no record of any complaint 
about or treatment for similar issues in his hands.  

More recently there is conflicting evidence as to weather or 
not the Veteran has any residuals of a cold weather injury to 
his hands.  A June 1998 VA examination stated that the 
Veteran had a history of frostbite in his fingers, however it 
does not appear that the examiner reviewed the Veteran's 
claims file.  More likely, it appears that the examiner 
relied on the Veteran's account of his medical history in 
making this statement.  The Veteran is competent to report 
symptoms that are readily observable to him such as exposure 
to cold and pain in his hands.  However, he is not competent 
to render a diagnosis without specialized training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, his account of having frostbite in his hands cannot be 
relied on as a definitive diagnosis.  The record fails to 
reveal any diagnosis of or treatment for cold injury to the 
Veteran's hands.  While it is likely the Veteran's hands were 
exposed to extreme temperatures at the same time as his feet, 
without treatment or diagnosis, it cannot be assumed that his 
hands suffered similar injuries to his feet without evidence 
of treatment, diagnosis, or residuals of an injury.

While the examiner conducting the August 2007 examination at 
first found that there was evidence of cold injury to the 
Veteran's hands and feet, he submitted a revised opinion in 
September 2007 stating that while there was definite evidence 
of cold injury in to the Veteran's feet, a disability in the 
Veteran's hands was harder to establish.  The examiner stated 
that the Veteran had Reynaud-type symptoms in his hands, but 
the examiner did not make a specific diagnosis finding that 
the Veteran had Reynaud's Phenomenon, and stated that any 
symptoms may or may not be related to possible cold weather 
injuries.  This is not a definitive diagnosis.  In the August 
2007 examination the examiner indicated that the Veteran had 
hyperhidrosis in his hands but did not make a diagnosis 
related to this symptom.

The examiner stated that based on the treatment record with 
contradicting statements regarding whether the Veteran had 
cold injuries in his hands, it would be speculative to make 
an opinion on the issue.  However, any indication the Veteran 
had a cold injury to his hands, appears to come only from the 
Veteran, as there is no diagnosis of a cold injury or related 
disability rendered by a doctor after treatment.  The VA 
doctor asked to review the claims file was under the opinion 
that any diagnosis of Reynaud's Phenomenon was unreliable 
because the file did not contain any evidence of the 
specialized testing necessary to make this diagnosis.  

Because the "diagnosis" by the VA examiner in September 
2007 was speculative and because the VA doctor who reviewed 
the claims file discussed the thorough training and testing 
necessary to make this sort of diagnosis, the Board finds 
that there is no definite diagnosis of a cold injury to the 
hands.  The finding is supported further by the lack of any 
treatment for cold injuries to the Veteran's hands both 
during and after service.  

Here, the record fails to reveal a diagnosis of any cold 
injury or related condition.  Without a diagnosis, there can 
be no disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  Further, in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran has 
not been diagnosed with a disability in his hands, service 
connection cannot be granted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for cold injuries to the hands, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for cold weather injury, 
bilateral upper extremities, claimed as cold injuries to both 
hands is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


